                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

    TAHIR ALAMA AZAD,
                  Petitioner,                               No. 19-CV-44 CJW


    vs.                                                           ORDER

    IMMIGRATION AND CUSTOMS
    ENFORCEMENT and US ATTORNEY
    GENERAL,
                  Respondents.
                             ____________________________

          This matter is before the Court on petitioner Tahir Alama Azad’s application for
a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 3). On April 23, 2019,
the Court entered an order granting petitioner in forma pauperis status and directing the
government to respond to the motion. (Doc. 2). On May 13, 2019, the government filed
its response. (Doc. 6). In its response, the government asks that the motion be denied
as moot, stating that petitioner has been deported.1 Petitioner did not file a reply.
          As the Court noted in its previous order (Doc. 2), the petitioner was a detained
alien who sought 28 U.S.C. § 2241 habeas relief pursuant to Zadvydas v. Davis, 533
U.S. 678, 682 (2001). In Zadvydas:
          the Supreme Court recognized that § 1231(a)(6) does not provide for
          indefinite detention. “A statute permitting indefinite detention of an alien
          would raise a serious constitutional problem.” Id. at 690. Although


1
 The government attached a declaration from ICE Officer Andrew Perez, who has knowledge
of petitioner’s case. Officer Perez states that petitioner was deported to Iraq on May 9, 2019.
(Doc. 6-1).
      acknowledging the primacy of the executive branch in foreign policy
      matters, including repatriation and immigration matters, the Court implied
      a limitation on the ability to indefinitely detain an alien. Id. at 700–01.
      The post-removal period of detention must be “reasonably necessary to
      bring about the alien’s removal from the United States.” Id. at 689. In
      Zadvydas, the Court held that six months was a “presumptively reasonable”
      period, but cautioned that the statute does not authorize detention for a
      period beyond six months unless removal is “reasonably foreseeable.” Id.
      at 699, 701. “[O]nce removal is no longer reasonably foreseeable,
      continued detention is no longer authorized by statute.” Id. at 699. If an
      alien brings a habeas corpus petition after the six-month period lapses, the
      government has the burden to rebut the showing that there is no significant
      likelihood of removal in the reasonably foreseeable future. Id. at 701.
      “This 6–month presumption, of course, does not mean that every alien not
      removed must be released after six months. To the contrary, an alien may
      be held in confinement until it has been determined that there is no
      significant likelihood of removal in the reasonably foreseeable future.” Id.

Cisse v. Baniek, No. 4:11–cv–00242–JAJ, 2011 WL 3799026, at *3 (S.D. Iowa 2011).
      Under Zadvydas, an alien may have a right to a hearing after being held for six
months. In this case, petitioner was deported on May 9, 2019. Accordingly, he is no
longer detained and his request for a detention hearing is now moot. For that reason, his
petition (Doc. 3) is denied and this case is dismissed.
      IT IS SO ORDERED this 9th day of July, 2019.




                                         __________________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




                                            2
